Citation Nr: 0502436	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture is declarable against the veteran under 
Title 38, United States Code, Section 6103(a) for fraud.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1939 to November 
1946 in the Regular Philippine Army.  Service includes being 
in prisoner of war status for approximately four months.  The 
appellant is the veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a final administrative decision in 
April 2002 by the Department of Veterans Affairs (VA) 
regional office (RO) in Manila, Philippines.


FINDINGS OF FACT

1.  The veteran submitted a claim for additional benefits for 
two dependents in April 1999, which listed W.J.T., born in 
November 1991, as his child.

2  The RO sent letters to the veteran in February, May, and 
July 2000, requesting a copy of W.J.T.'s birth certificate; 
the veteran's spouse responded to these letters by securing a 
certification from the Local Civil Registrar of Gerona, 
Tarlac, which reflected the veteran and his wife are W.J.T.'s 
parents.

3  Testimony given by the veteran and his spouse and 
statements made by their eldest daughter indicate that the 
daughter gave birth to W.J.T. and the veteran and his spouse 
did not legally adopt the child.

4  It is not beyond a reasonable doubt that the appellant 
knowingly submitted the certification that W.J.T. was her son 
for the purpose of obtaining increased benefits.




CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have not been met beyond a reasonable doubt.  38 U.S.C.A. 
§ 6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2004); Trilles 
v. West, 13 Vet. App. 314 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this appeal.  Therefore, no further 
development is needed.
FACTUAL BACKGROUND

The veteran submitted a VA Form 21-686c in October 1999, 
which indicated that Wilmark Jaycer Torres was his minor 
child.  On the same date the veteran submitted a VA Form 21-
4138 that stated he was being paid as a single veteran.  He 
submitted a copy of his marriage certificate and stated he 
would submit the child's birth certificate in the near 
future.  

In January 2000, the RO received a copy of a VA Form 21-686c 
dated in May 1999.     Wilmark Jaycer Torres was listed as 
one amongst the veteran's children.  Under remarks a note 
read "These are the only children, mentioned above who are 
qualified to claim for benefits under the law."

The RO sent a letter in February 2000, addressed to the 
veteran.  The letter states in part, "Also before we can add 
benefits for your children, please do the following: submit a 
copy of birth certificates for W. and K..."

The RO sent a letter to the veteran in May 2000, advising him 
that since none of the documents requested by the RO had been 
furnished, his claim was being denied.

A certification from the Office of the Local Civil Registrar 
(Gerona, Tarlac), issued to the appellant, was submitted in 
June 2000.  The certificate indicated that according to the 
Register of Births, W. J. T.' mother is the appellant and his 
father is the veteran.  The date of registration predated the 
date of birth by several days.  

In July 2000 the RO sent a letter to the veteran, pointing 
out the discrepancy in the dates on the certificate and 
requested a correct copy of the birth certificate.

The veteran submitted another certificate dated in July 2000, 
which showed the registration occurred four days after the 
birth.  Another certificate from the Municipality of Gerona 
stated that there was a clerical error on the first 
certification.

Report of a field examination done in September 2000 
disclosed that the veteran admitted he was not W.J.T.'s 
father.  Review of the records at the Local Civil Registrar 
indicated no erasures or alterations on W's birth 
certificate.  

A deposition of the veteran taken in November 2000 indicated 
he testified that W. was not his son.  Rather, he is the 
illegitimate son of his oldest daughter, who gave him to the 
veteran at one day old.  The veteran stated that he did not 
think it was illegal to claim him as a dependent since he 
raised him from the time he was born.

In the veteran's Notice of Disagreement, he indicated that he 
did not know that claiming his grandchild as a dependent was 
not allowed.  He disclosed that he raised the child because 
his daughter lost her sanity when the child was born.

The veteran submitted a statement in January 2002, indicating 
his daughter was single when she had their grandson and 
turned him over to them because he was fatherless.  These 
circumstances brought about the registration of the veteran 
as the father and his wife as the mother.

The veteran submitted an affidavit dated in February 2002, in 
which, he swore that his daughter submitted a claim to 
increase his benefits after overhearing conversations of 
other claimants.  She was ignorant about legal requirements 
concerning adoption.   The veteran stated that he just signed 
the claim without full knowledge because he has poor eyesight 
and poor hearing.

The appellant testified in a local hearing in February 2002 
that she and the veteran understood only that their daughter 
was applying for an increase in his benefits without any 
knowledge of the basis of the claim.  W. was registered as 
their son so he would have their name.

M.T.DQ. submitted an affidavit in February 2003, in which, 
she believed as a layman that W. was already the adopted son 
of her parents because he was registered and baptized as 
their son.  She stated that she told her father that his 
salary would be increased and he signed the application.  She 
disclosed that she was ashamed of the circumstances of W's 
birth, so he was registered as her parents' son to hide her 
shame from the community.  Friends advised her that she had 
an obligation to support her illegitimate son and that she 
could receive a benefit for him in connection with her 
father's military service.

The appellant repeated her daughter's statements in a letter 
dated in February 2003.

The appellant and the veteran continued to profess their 
ignorance of any intentional deception in a statement dated 
in May 2003.  They testified at a September 2004 Travel Board 
hearing, through a translator, in essence, that there was 
very strong cultural reasons for holding out their grandson 
as their child rather than presenting the child to the 
community as a child of their daughter born out of wedlock.  
They further testified that, due to a language barrier, they 
did not understand the purpose of the forms they signed, 
which contained the false information relating to the 
parentage of their grandchild.  

LAW AND REGULATIONS

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 38 
C.F.R. § 3.901 (2004).

ANALYSIS

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1933); 
Hensley v. Brown, 5 Vet. App. 155, 151 (1995).

The Court has held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The United 
States Court of Appeals for the Federal Circuit (hereafter 
Federal Circuit) has held that the Board is "an expert 
administrative board, is the only proper tribunal to find the 
contested facts in veterans cases."  Elkins v. Gober, supra.   
The Federal Circuit further had found that the Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Madden 
Court emphasized the "considerable body of law imposing a 
duty on the Board to analyze the credibility and probative 
value of evidence sua sponte when making its factual 
findings."  Id.

In the instant case, the evidence is clear on certain points.  
First, an application for benefits was submitted with the 
veteran's signature.  Above the signature line it reads, "I 
hereby certify that the information I have given above is 
true and correct to the best of my knowledge and belief."  
The veteran does not dispute that he signed an application to 
increase his benefits.  None of the parties involved with the 
claim dispute that the application stated that W. is a child 
of the veteran.  No conflict exists over the fact that W. is 
the grandchild, not the child of the veteran.  The two 
certifications from the Local Civil Registrar show that the 
appellant obtained the documents first in June 2000 and again 
in July 2000.  The pivotal question in this matter is whether 
the veteran's spouse knew that the information regarding W's 
lineage was false and knowingly made or caused to be made or 
conspired, combined, aided, or assisted in, agreed to, 
arranged for, or in any way procured the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits.  It is the Board's judgment that, while 
it is undisputed evidence that the appellant knowingly 
submitted the certification that W.J.T. was her son, it is 
not beyond a reasonable doubt that the information was 
presented for the purpose of obtaining increased benefits.

The Board is cognizant of the substantial evidence of record 
that goes against granting this appeal.  While the veteran 
and his wife have testified that they did not examine the 
paperwork the veteran signed originally and were ignorant of 
the details of the claim for increased benefits, the nature 
of the claim was apparent from the February RO letter, which 
requested W's birth certificate and clearly indicated that 
additional benefits could be paid for the veteran's 
"children," K & W.  Another letter in May 2000 reiterated 
the need for W's birth certificate.  The appellant is the 
person who obtained the certification, not "Mr. Rodriguez" 
or the appellant's daughter.  Another letter was sent to the 
veteran in July 2000 that began, "This refers to your claim 
for additional benefits for your children, K. and W." and 
requests a copy of W's birth certificate because of a 
discrepancy.  It was the appellant that responded to the 
letter by going out and obtaining a new certification that 
resolved the discrepancy.  It would certainly appear that she 
had full knowledge that benefits hinged on proof that W. was 
the veteran's child.

As to the allegation of ignorance regarding adoption, the 
statements of W's mother contradict the veteran and 
appellant's assertions that the child was theirs.  According 
to their daughter, all her friends knew W. was her child 
rather than a child of the veteran or the appellant.  They 
also encouraged her to support the child by obtaining 
veteran's benefits.  The child's presence in the home of the 
veteran and appellant appears to have been an informal 
arrangement of convenience where the question of legal 
obligations had not changed formally or in the minds of the 
parties involved.  The appellant knew that the document 
submitted was false insofar as it listed her and her husband 
(the veteran) as the child W's natural parents.  

Notwithstanding the foregoing, the Board is unable to 
conclude that the appellant was aware that she had submitted 
false information for the purpose of obtaining increased VA 
benefits in violation of the provisions of 38 U.S.C.A. § 
6103(a) and that, without such intent, the spirit of the 
statute in question is not violated.  In support of this 
conclusion, the Board notes that forfeiture action is an 
adversarial process initiated by VA and such an adversarial 
process requires the application of a "beyond a reasonable 
doubt standard" to declare a forfeiture.  See Trilles v. 
West, 13 Vet. App. 314, 320- 22, 326-27 (2000).  The United 
States Court of Appeals for Veterans Claims has held that 
such a standard of proof is much higher than the typical 
claims adjudication standard.  In Trilles, 13 Vet. App. at 
327, the Court pointed out that the "beyond a reasonable 
doubt" standard is a higher standard of proof than the 
"clear and unmistakable evidence (obvious or manifest)" 
standard required to rebut the presumption of aggravation 
under 38 C.F.R. § 3.306(b) or the "clear and convincing 
evidence" standard set forth at 38 C.F.R. § 3.343(c) 
required to show actual employability in reducing a rating of 
100 percent.

This appeal largely turns upon the testimony presented at a 
recent personally hearing.  The appellant and the veteran 
testified at a September 2004 Travel Board hearing, through a 
translator, in essence, that there was very strong cultural 
reasons for holding out their grandson as their child rather 
than presenting the child to the community as a child of 
their daughter born out of wedlock.  They further testified 
that, due to a language barrier, they did not understand the 
purpose of the forms they signed, which contained the false 
information relating to the parentage of their grandchild, 
triggering a claim for increased benefits based upon an added 
dependent.  

Given the testimony of the veteran and appellant relating to 
their language barrier with English, which was quite apparent 
at the Travel Board hearing before the undersigned, there is 
some doubt as to whether false information was submitted for 
the purpose of obtaining increased VA benefits. Any minimal 
amount of doubt does not satisfy the beyond a reasonable 
doubt standard annunciated in Trilles.  Specifically, the 
statutory criteria for forfeiture of the appellant's rights, 
claims, and benefits under the laws administered by VA have 
not been met beyond a reasonable doubt.  38 U.S.C.A. § 6103; 
38 C.F.R. §§ 3.901, 3.905; Trilles, supra.


ORDER

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have not been met beyond a reasonable doubt; accordingly, 
the appeal is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


